         Case 1:18-cv-09433-LGS Document 112 Filed 10/20/20 Page 1 of 1
                                          U.S. Department of Justice
                                                                                            Page 1
                                                     United States Attorney
                                                     Southern District of New York
                                                     86 Chambers Street
                                                     New York, New York 10007


                                                      October 20, 2020

By ECF
The Honorable Lorna G. Schofield
United States District Judge
40 Foley Square
New York, NY 10007

       Re:     PEN American v. Trump, 18 Civ. 9433 (LGS)

Dear Judge Schofield:

    We write respectfully in response to the Court’s October 16, 2020 Order directing defendant
President Donald J. Trump to file a status letter apprising the Court of the status of his petition
for interlocutory appeal. See ECF No. 111.

    The petition was filed on October 13, 2020. PEN American v. Trump, No. 20-3507 (2d. Cir).
Plaintiff’s response is due on October 23, 2020.

   We thank the Court for its consideration of this submission.

                                                      Respectfully submitted,
                                                      AUDREY STRAUSS
                                                      Acting United States Attorney
                                              By:      /s/ Steven J. Kochevar
                                                      Steven J. Kochevar
                                                      Assistant United States Attorney
                                                      86 Chambers Street, Third Floor
                                                      New York, NY 10007
                                                      Telephone: (212) 637-2715
                                                      Fax: (212) 637-2717
                                                      Email: steven.kochevar@usdoj.gov

Cc (By ECF): Counsel of Record
